Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is responsive to amendment filed 12/31/2021, where Applicant amended the claims. Claims 1,3-10,12-19 remain pending.

Response to Arguments
Applicant's arguments, filed 12/31/21 have been fully considered but they are not persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Liverance in view of SGI  in further view of Hsu  in further view of Agrawal in further view of Dell Inc in further view of Luo in further view of Mundt.
Applicant argues that Liverance does not teach “management controller” and “out of band management”.
In reply, Applicant is reminded that the claims are given their broadest reasonable interpretation. In this case, “management controller” is a broad term and only conveys an element which performs some type of management or control function. Liverance teaches a modification unit (#110/210) which performs a configuration management function and thus satisfies the broad claim language. Furthermore, “out of band management” is a broad term and does not mention what the “out of band” is relative to. Accordingly since Liverance teaches that .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,3-10,12-19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Line 6 of claim 1 recites “… chassis management controllers…”. However, the specification fails to repeat this language, and fails to provide any sort of explanation which would convey that the inventor had possession of the claimed invention. A “chassis management controller” is not mentioned anywhere in the “detailed description”, and there are no details or explanation of how this controller differs or interacts with any other type of controller mentioned (such as the baseboard management controller). There are no embodiments, drawings, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,3-6,8-10,12-15,17-19 rejected  under 35 U.S.C. 103 as being unpatentable over Liverance et al (US Publication No 20160196145) in view of SGI (SGI® UV™ RMC Software User Guide, Document Number: 007-6361-003, November 2015) in further view of Hsu (US Publication 20170046151) in further view of Agrawal et al (US Publication 20060047793) in further view of Dell Inc (Dell PowerEdge M630 Systems for “Dell PowerEdge VRTX Enclosure” Owners Manual, Rev A00, August 2014) in further view of Luo et al (US Publication 20090259782) in further view of Mundt (US Publication 20170300450).
In reference to claim 1, Liverance teaches an information handling system comprising: 
(see at least paragraphs 1,14): 
read a known configuration for the information 10handling system from a storage resource accessible to the management controller, wherein the known configuration is a factory validated configuration of the handling system (see at least paragraph 17, paragraph 18 line 3, and figure 1, #110 which teaches the modification unit as the management controller, and #130, which teaches the factory image as the known configuration); 
determine a current configuration of the information handling system (see at least paragraph 18 lines 4-5&9-12, and figure 1, #112, which teaches the current configuration); 
compare the known configuration to the current 15configuration (see at least paragraph 18, which teaches determining a difference between the factory image and current configuration); and 
in response to a mismatch between the known configuration and the current configuration (see at least paragraph 28, which teaches determining the difference), report an indication of the mismatch to a user of the information handling system and receive a requested user action for 20responding to the mismatch (see at least paragraph 31, which teaches reporting the difference to the user for user selection of an action).
Liverance fails to explicitly teach the management controller being selected from the group consisting of baseboard management controllers and chassis management controllers. However, SGI teaches a remote management platform which employs baseboard management controllers (BSM) and chassis management controllers (CMC) for remote management of server 
Liverance fails to explicitly teach a member of a set of factory validated configurations. However, Hsu teaches managing a computer system using groups of default settings that can be used for system management, and where a known configuration is loaded from a set of default configurations (see Hsu, at least paragraph 15). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Liverance based on the teachings of Hsu for the purpose of utilizing a set of default configurations that are all acceptable and can each be used for managing a system.
Liverance fails to explicitly teach wherein the current configuration is a logically correct configuration of the information handling system but is not an original factory validated configuration of the information handling system. However, Agrawal teaches configuring computer devices which includes changing factory settings (see Agrawal, at least paragraph 3 lines 6-9), and discloses making a current configuration which is different from the original factory settings but is a normalized and logically correct configuration of the device (see Agrawal, at least paragraph 26 lines 4-19). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Liverance based on the teachings of Agrawal for the purpose of enabling user to ensure the proper configuration and operation of a device.
Liverance fails to explicitly teach wherein the known configuration includes an indication of a known physical connectivity of hardware resources of the information handling system to 
Liverance and Dell fail to explicitly teach configurations including backplanes, cables and risers. However, Luo teaches performing and monitoring configurations of backplanes, riser cards in a manner to minimize mistaken configurations (see Luo, at least paragraph 27). Also, Mundt teaches monitoring cable connectors for detecting cable utilization (see Mundt, at least paragraph 43 lines 8-23). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Liverance/Dell based on the teachings of Luo and Mundt for the purpose of monitoring the status of specific hardware resources such as backplanes, risers and cables, thus ensuring the correct configuration of these resources.
In reference to claim 3, this is taught by Liverance, see at least paragraphs 15,16, which teaches configuration from previous modification.
In reference to claim 4, this is taught by Liverance, see at least paragraph 21, which teaches user action for restoring configuration, and restoring the configuration for subsequent booting.
In reference to claim 5, this is taught by Liverance, see at least paragraph 20, which teaches ignoring the difference and continue boot.
In reference to claim 6, this is taught by Liverance, see at least paragraph 29, which teaches saving the configuration for subsequent boot.
In reference to claim 8, this is taught by Liverance, see at least paragraphs 24,25, which teaches reading the configuration from storage and utilizing restore feature.
In reference to claim 9, this is taught by Liverance, see at least paragraph 17, which teaches copying the configuration.
Claims 10-15 and 17-19 are slight variations of the rejected claims 1-6,8,9 above, and are therefore rejected based on the same rationale.


Claims 7 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Liverance et al (US Publication No 20160196145) in view of SGI (SGI® UV™ RMC Software User Guide, Document Number: 007-6361-003) in further view of Hsu (US Publication 20170046151) in further view of Agrawal et al (US Publication 20060047793) in further view of Dell Inc (Dell PowerEdge M630 Systems (for Dell PowerEdge VRTX Enclosure) Owners Manual, Rev A00, August 2014) in further view of Luo et al (US Publication 20090259782) in further view of Mundt (US Publication 20170300450) in view of Campbell et al (US Publication No 20100205421).
In reference to claims 7,16, Liverance fails to explicitly teach the desired user action is to compare the configuration to a closest validated configuration; and the management controller is configured to identify the closest validated configuration from a plurality of configurations and .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06
In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure. See attached Form 892.
Contact & Status
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMY M OSMAN whose telephone number is (571)272-4008.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ramy M Osman/
Primary Examiner, Art Unit 2457
January 26, 2022